Citation Nr: 0527294	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, asserted to be secondary to the service-connected 
traumatic arthritis of the right knee.  

2.  Entitlement to an increased disability rating for 
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from January 1943 
to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  Specifically, in that decision, the RO 
denied the issues of entitlement to a disability rating 
greater than 10 percent for the service-connected traumatic 
synovitis of the right knee and entitlement to service 
connection for a right hip disability, asserted to be 
secondary to the service-connected traumatic arthritis of the 
right knee.  

Following receipt of notification of the July 2002 
determination, the veteran perfected a timely appeal with 
respect to the denial of his secondary service connection and 
increased rating claims.  During the current appeal, and 
specifically by a December 2003 decision in which the RO, in 
pertinent part, awarded a temporary total rating effective 
from October 2003 based upon surgical or other treatment of 
the service-connected right knee disability necessitating 
convalescence but continued the 10 percent evaluation for 
this disorder effective from December 2003, redefined this 
disability as traumatic arthritis of the right knee.  

By a subsequent rating action dated in November 2004, the RO 
granted service connection for instability of the right knee 
and awarded a compensable evaluation of 10 percent, effective 
from May 2003, for this disorder.  The veteran has not 
expressed disagreement with the initial evaluation, or 
effective date, assigned to the instability of the right knee 
and that matter is not before the Board for appellate review 
at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  A preponderance of the evidence is against a finding that 
the veteran's right hip disability is associated with the 
service-connected traumatic arthritis of his right knee.  

3.  The service-connected traumatic arthritis of the right 
knee is manifested by a range of motion from zero degrees to 
90 degrees, palpable crepitus, some ability to repeat flexion 
motions, no deformity or discoloration, and only slight 
swelling, slight effusion, and mild redness and warmth.  


CONCLUSIONS OF LAW

1.  A right hip disability is not proximately due to, or the 
result of, the service-connected traumatic arthritis of the 
right knee.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2004).  

2.  The criteria for a disability rating greater than 
10 percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, & 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in May 2002 and June 2005 in the present 
case, the RO informed the veteran of the type of evidence 
necessary to support his claims.  In addition, the RO 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to the issues 
on appeal but that he must provide enough information so that 
the agency could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to these claims.  Further, VA notified 
the veteran of his opportunity to submit "information 
describing additional evidence or the evidence itself," 
"any additional information or evidence that . . . [he] 
want[s] . . . [the agency] to try to get for . . . [him]," 
"additional evidence," "any other evidence or information 
that . . . [he] think[s would] . . . support . . . [his] 
claim," and "any evidence in . . . [his] possession that 
pertains to . . . [his] claim."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  

Additionally, the July 2002 rating decision, the May 2003 
statement of the case (SOC), and the November 2004 and April 
2005 supplemental statements of the case (SSOCs) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his claims on appeal.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in June 2005 was not given prior to 
the first adjudication of the issues on appeal, the content 
of the notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the veteran responded in the following month that 
he had no additional evidence to submit and requested that 
the RO forward his claims folder to the Board as soon as 
possible.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  In addition, the veteran has been accorded 
multiple pertinent VA examinations during the current appeal.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issues on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's claims based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



Analysis

A.  Secondary Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran does not claim, and the record does not show, 
that a right hip disability was present in service or is 
otherwise related to active duty.  Service medical records 
are negative for complaints of, treatment for, or findings of 
a right hip disorder.  In fact, the separation examination 
which was conducted in December 1945 provides no evidence of 
complaints, or objective evaluation findings, of right hip 
pathology.  

According to pertinent post-service medical records, in 
January 2001, the veteran sustained a right displaced femoral 
neck fracture.  As a consequence, he underwent a right hip 
hemiarthroplasty.  Subsequent private and VA medical records 
reflect follow-up treatment for, and evaluation of, a right 
hip disability variously characterized as a right cemented 
hemiarthroplasty for a femoral neck fracture, status post 
right hemiarthroplasty for a femoral fracture, status post 
fracture of the right hip and bipolar hip prosthesis, and 
status post open reduction and internal fixation.  

In a December 2001 letter, a private physician who has 
treated the veteran for his right hip and right knee 
disabilities appeared to conclude that the veteran's current 
right hip problems are the result of the same remote 
in-service injury in which he hurt his right knee.  
Specifically, the physician expressed his opinion that 
"certainly, in all likelihood, this [the veteran's right hip 
pathology] [is] related to his injuries in the remote past."  
Importantly, however, this doctor also admitted that he did 
not have access to the veteran's "old records."  The 
physician's conclusion was not based on a review of the 
veteran's complete medical records.  Furthermore, the claims 
folder contains no competent evidence associating the 
veteran's currently diagnosed right hip disability (which has 
been defined as a right cemented hemiarthroplasty for a 
femoral neck fracture, status post right hemiarthroplasty for 
a femoral fracture, status post fracture of the right hip and 
bipolar hip prosthesis, and status post open reduction and 
internal fixation) with his active military duty.  

Instead, the veteran has contended, throughout the current 
appeal, that the service-connected traumatic arthritis of his 
right knee caused such weakness in this joint that he fell in 
January 2001 and that this injury resulted in a fracture to 
his right hip.  As such, he claims that service connection 
for a resulting right hip disability is warranted because he 
developed this disorder as a result of the service-connected 
traumatic arthritis of his right knee.  Significantly, 
however, while the claims folder contains multiple records of 
recent post-service treatment for, and evaluation of, 
residuals of a right hip fracture (variously characterized as 
a right cemented hemiarthroplasty for a femoral neck 
fracture, status post right hemiarthroplasty for a femoral 
fracture, status post fracture of the right hip and bipolar 
hip prosthesis, and status post open reduction and internal 
fixation), absolutely no competent evidence associating this 
disorder with the service-connected traumatic arthritis of 
the veteran's right knee has been provided.  In fact, at the 
VA joints examination conducted in June 2002, the examiner, 
who had the opportunity to review the evidence contained in 
the veteran's claims folder, specifically concluded that his 
right hip pathology is not related to his right knee 
condition.  The examiner based this conclusion on the 
veteran's own denial of right hip problems prior to the 
fracture that he sustained to this joint in January 2001.  In 
this regard, the Board also notes that the claims folder 
contains no competent evidence of right hip pathology prior 
to the January 2001 fracture to this joint.  

Moreover, the Board acknowledges the veteran's contentions 
that the service-connected traumatic arthritis in his right 
knee resulted in such weakness in this joint that he fell in 
January 2001 and that this injury caused him to fracture his 
right hip.  Significantly, records of private medical care 
rendered to the veteran immediately after the January 2001 
injury to his right hip specifically note his admission that 
he had injured his right hip when he had slipped and fallen 
on ice, with no reference to the right knee being implicated 
in the fall.  

As such, the Board finds that the preponderance of the 
evidence in the present case demonstrates that the veteran's 
right hip pathology, which began many years after his 
discharge from active military duty, is not related in any 
way to the service-connected traumatic arthritis of his right 
knee.  Consequently, service connection for a right hip 
disability, asserted to be secondary to the service-connected 
traumatic arthritis of the right knee, cannot be awarded.  
This secondary service connection claim is, therefore, 
denied.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

B.  Increased Rating Claim

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Initially, by a May 1946 rating action, the RO 
granted service connection for traumatic chronic synovitis of 
the right knee and awarded a compensable evaluation of 
10 percent, effective from December 1945, for this 
service-connected disability.  By a rating action 
subsequently dated in June 1951, the RO decreased the 
evaluation for the service-connected traumatic synovitis of 
the veteran's right knee disability from 10 percent to a 
noncompensable level, effective from August 1951.  A May 1990 
rating action reinstated the compensable evaluation of 
10 percent for this service-connected disorder, effective 
from April 1990.  

In May 2002, the veteran filed his current claim for an 
increased rating for his service-connected right knee 
disability.  During the current appeal, the RO has 
continuously confirmed the 10 percent evaluation for this 
disorder but, by a December 2003 rating action, redefined 
this service-connected disability as traumatic arthritis of 
the right knee.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the relevant diagnostic code, arthritis which is 
due to trauma and which is substantiated by X-ray findings 
will be rated, by analogy, as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5003 
(2004).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  Specifically, a compensable rating of 10 percent 
will be assigned with evidence of limitation of flexion of 
the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2004).  The next higher evaluation of 20 percent 
requires evidence of limitation of flexion of the leg to 
30 degrees.  Id.  The highest rating allowable pursuant to 
this diagnostic code, 30 percent, necessitates evidence of 
limitation of flexion of the leg to 15 degrees.  Id.  

According to the diagnostic code which rates impairment 
resulting from limitation of extension of the leg, evidence 
of such limitation to 10 degrees will result in the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The next higher rating of 
20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected traumatic 
arthritis of the veteran's right knee requires consideration 
of any associated limitation of motion of this joint.  See, 
38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261(2004).  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2004).  

The veteran claims that the service-connected traumatic 
arthritis of his right knee is more severe than the current 
10 percent rating indicates.  In particular, the veteran has 
reported a progressive worsening of his right knee pain as 
well as frequent swelling of this joint.  The veteran's 
descriptions of this service-connected pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of this service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Relevant private and VA medical records received during the 
current appeal reflect periodic outpatient treatment for 
complaints of right knee pain.  Additionally, in October 
2003, the veteran underwent diagnostic arthroscopy of his 
right knee, including partial lateral meniscectomy, 
debridement of loose osteochondral fragments, partial 
hypertrophic fat pad excision, and partial synovectomy.  

VA examinations conducted on the veteran's right knee during 
the current appeal reflect a range of motion from zero 
degrees to 90 degrees, palpable crepitus on palpation, and 
tight collateral and cruciate ligaments.  In addition, 
examiners have observed that the veteran walks with a limp 
and the use of a crutch on his right side.  However, physical 
evaluations of the veteran's right knee have also shown some 
ability to repeat flexion motions, no deformity or 
discoloration, and only slight swelling, slight effusion, and 
mild redness and warmth.  

Clearly, the range of motion of the veteran's right knee, 
which has been determined to be from zero degrees to 
90 degrees, does not even approach limitation of extension to 
10 degrees or more or limitation of flexion to 45 degrees or 
more, which is required for a grant of a compensable 
evaluation of 10 percent.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 & 5261 (2004).  See also, 38 C.F.R. § 4.71, 
Plate II (2004).  Consequently, a disability rating greater 
than the currently assigned evaluation of 10 percent for the 
service-connected traumatic arthritis of the veteran's right 
knee is not warranted based upon the relevant diagnostic 
codes which rate impairment resulting from limitation of 
motion of the knee joint.  

The veteran's has complained of a progressive worsening of 
his right knee pain as well as frequent swelling of this 
joint.  In addition, examinations of the veteran's right knee 
have demonstrated palpable crepitus on palpation and tight 
collateral and cruciate ligaments.  Importantly, however, 
physical evaluations conducted on the veteran's right knee 
during the current appeal have also demonstrated some ability 
to repeat flexion motions, no deformity or discoloration, and 
only slight swelling, slight effusion, and mild redness and 
warmth.  There is no showing of sufficient muscle atrophy or 
weakness to warrant a higher rating for limitation of 
function.  

In light of these evaluation findings of essentially slight 
impairment, the Board concludes that a disability rating 
greater than the currently assigned evaluation of 10 percent 
for the service-connected traumatic arthritis of the 
veteran's right knee, based upon functional impairment, pain, 
and weakness that the veteran experiences as a consequence of 
use of this lower extremity, is not warranted.  The currently 
assigned rating of 10 percent adequately portrays the 
functional impairment (including pain and weakness) that the 
veteran experiences as a result of the service-connected 
traumatic arthritis of his right knee.  See DeLuca, 8 Vet. 
App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, & 5261.  

Under these circumstances, therefore, a basis upon which to 
assign an increased schedular evaluation for the 
service-connected traumatic arthritis of the veteran's right 
knee has not been presented.  His appeal regarding this claim 
must, then, be denied.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected traumatic 
arthritis of the veteran's right knee has resulted in marked 
interference with his employment or require frequent periods 
of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected traumatic arthritis of his right knee 
has resulted in unusual disability or impairment that renders 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  




ORDER

Service connection for a right hip disability, asserted to be 
secondary to the service-connected traumatic arthritis of the 
right knee, is denied.  

A disability rating greater than 10 percent for the 
service-connected traumatic arthritis of the right knee is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


